Case 1:20-cv-00095-MSM-PAS Document 36 Filed 01/27/21 Page 1 of 9 PageID #: 165




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                          )
  GARTNER TEXAS PROPERTIES,               )
  LLC,                                    )
                                          )
        Plaintiff,                        )
                                          )
        v.                                )
                                          )
  JPS CONSTRUCTION AND DESIGN             )
  INC. and RICHIE’S INSULATION,           )
  INC.,                                   )
                                          )
        Defendants,                       ) C.A. No. 1:20-CV-0095-MSM-PAS
                                          )
  JPS CONSTRUCTION AND DESIGN             )
  INC.,                                   )
                                          )
        Third-Party Plaintiff,            )
                                          )
        v.                                )
                                          )
  ICYNENE CORPORATION,                    )
                                          )
         Third-Party Defendant            )
                                          )

                           MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

       Before the Court are three motions to dismiss.        Two were filed by the

 defendants, JPS Construction and Design, Inc. (“JPS”) and Richie’s Insulation, Inc.

 (“Richie’s’), seeking to dismiss the plaintiff’s Complaint. (ECF Nos. 13 & 22.)   The

 third-party defendant, Icynene Corporation (“Icynene”), filed the third motion,

 seeking to dismiss JPS’s Third-Party Complaint. (ECF No. 30.)

       JPS and Richie’s motions require the Court to consider (1) whether the

                                          1
Case 1:20-cv-00095-MSM-PAS Document 36 Filed 01/27/21 Page 2 of 9 PageID #: 166




 economic loss doctrine precludes the plaintiff’s claim of negligence against those

 parties and (2) whether the plaintiff properly has set forth a claim of breach of express

 warranty against Richie’s. Icynene’s motion requires a determination of whether

 JPS’s Third-Party Complaint plausibly sets forth a claim of contribution, making

 impleader under Fed. R. Civ. P. 14(a) proper.

       For the following reasons, the Court DENIES all motions.

                                   I.     BACKROUND

       This matter involves the defendant’s alleged negligence and breach of

 warranty for construction work performed at a residential property at 21 Kane

 Avenue, Middletown, Rhode Island (“the Property”). JPS, a general contractor, was

 the builder of the Property who subcontracted with Richie’s to install insulation.

 (ECF No. 1 ¶¶ 6-7.) Richie’s provided JPS with an estimate for the insulation work,

 which included the following language: “THE MATERIALS ARE GUARANTEED

 FROM THE MANUFACTURER. ALL WORKMANSHIP IS FULLY GUARANTEED

 FOR ONE YEAR.” (ECF No. 27-2 at 4.)1 The insulation was manufactured by third-

 party defendant, Icynene. (ECF No. 16 ¶ 10.)




 1 The estimate containing the warranty was not attached to the original pleadings; it
 was among documents provided by the parties for purposes of the pending motions.
 Other such documents include deeds for the Property; the assignment of claims to the
 plaintiff; and the State of Texas Certificate of Formation for Gartner Texas
 Properties, LLC. While the Court normally may not consider documents outside the
 pleadings on a motion to dismiss, public records or documents sufficiently referred to
 in the Complaint are among the exceptions to that rule. See Watterson v. Page, 987
 F.2d 1, 3 (1st Cir. 1993). The documents provided here fall into those categories.
                                            2
Case 1:20-cv-00095-MSM-PAS Document 36 Filed 01/27/21 Page 3 of 9 PageID #: 167




       An individual, Robert M. Gartner, purchased the property and, upon moving

 in, he noticed “a strong fishy odor.” (ECF No. 1 ¶¶ 8-9.) It turned out that this odor

 was emanating from the insulation that Richie’s had installed. Id. ¶ 11.

       Mr. Gartner hired another contractor, Michael Salas, to investigate and

 alleviate the issue.   Id. ¶ 12. After several weeks of unsuccessful conservative

 remedial measures, Mr. Salas cut into the house walls to remove samples of the

 insulation. Id. ¶¶ 12-14. These samples were sent to the manufacturer for testing

 and they were determined to be of substandard quality. Id. ¶¶ 15-16.          Mr. Salas’

 further investigation revealed that Richie’s had improperly installed the insulation

 throughout the home. Id. ¶ 17. Eliminating this defective insulation required the

 removal of “fixtures, wallboard and other materials, essentially stripping the house

 to its framing.” Id. ¶ 18. The cost of this remediation is in excess of $580,000. Id. ¶

 19.

       In addition to the insulation issues, Mr. Salas discovered other problems with

 the construction. Specifically, that JPS had incorrectly installed three exterior doors,

 failed to adequately fireproof a fireplace, failed to properly block a load bearing wall,

 and improperly installed a roof vent. Id. ¶ 20.

       On March 6, 2019, Mr. Gartner conveyed the Property to Gartner Texas

 Properties, LLC (“Gartner Texas” or plaintiff), a Texas limited liability company, of

 which Mr. Gartner is a manager. (ECF No. 13-2 at 10, 13.) He also assigned to

 Gartner Texas all of his rights and interests in claims, demands and/or causes of

 action against Richie’s and JPS. (ECF No. 1 ¶ 21; ECF No. 27-2 at 8.)



                                            3
Case 1:20-cv-00095-MSM-PAS Document 36 Filed 01/27/21 Page 4 of 9 PageID #: 168




       Gartner Texas filed suit in this Court on the grounds of diversity jurisdiction,

 alleging (1) negligence against both Richie’s and JPS and (2) breach of express

 warranty against Richie’s. JPS has filed a third-party complaint against Icynene

 Corporation, seeking contribution.

       Because this case invokes diversity jurisdiction, the Court applies the

 substantive law of the state of Rhode Island. See Artuso v. Vertex Pharm., Inc., 637

 F.3d 1, 5 (1st Cir. 2011).

                         II. MOTION TO DISMISS STANDARD

       To survive a motion to dismiss, the complaint must state a claim that is

 plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Court

 assesses the sufficiency of the plaintiff’s factual allegations in a two-step process. See

 Ocasio-Herandez v. Fortuno-Burset, 640 F.3d 1, 7, 11-13 (1st Cir. 2011). “Step one:

 isolate and ignore statements in the complaint that simply offer legal labels and

 conclusions or merely rehash cause-of-action elements.” Schatz v. Republican State

 Leadership Comm., 699 F.3d 50, 55 (1st Cir. 2012). “Step two: take the complaint’s

 well-pled (i.e., non-conclusory, non-speculative) facts as true, drawing all reasonable

 inferences in the pleader’s favor, and see if they plausibly narrate a claim for relief.”

 Id. “The relevant question … in assessing plausibility is not whether the complaint

 makes any particular factual allegations but, rather, whether ‘the complaint

 warrant[s] dismissal because it failed in toto to render plaintiffs’ entitlement to relief

 plausible.” Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 55 (1st Cir. 2013)

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007)).



                                             4
Case 1:20-cv-00095-MSM-PAS Document 36 Filed 01/27/21 Page 5 of 9 PageID #: 169




                                   III. DISCUSSION

     A. JPS and Richie’s Motions to Dismiss

        1. The Plaintiff’s Negligence Claim Against JPS and Richie’s.

        JPS and Richie’s argue that the plaintiff’s negligence claim fails as a matter of

 law under the economic loss doctrine. The doctrine provides that “a plaintiff is

 precluded purely economic losses in a negligence cause of action.” Franklin Grove

 Corp. v. Drexel, 936 A.2d 1272, 1275 (R.I. 2007). The rationale “for abiding by the

 economic loss doctrine centers on the notion that commercial transactions are more

 appropriately suited to resolution through the law of contract, than through the law

 of tort.” Id.

        Under Rhode Island law, the economic loss doctrine does not apply to consumer

 transactions. Rousseau v. K.N. Construction, Inc., 727 A.2d 190, 193 (R.I. 1999). The

 defendants argue that because the plaintiff, Gartner Texas, is a limited liability

 company, and not a “consumer,” the consumer exception does not apply, and the

 economic loss doctrine bars the negligence claim. The defendants cite to various

 provisions of the Rhode Island General Laws to support their argument that Rhode

 Island law defines a “consumer” as an individual person and not a business entity.2

        But Mr. Gartner, the predecessor in interest to the plaintiff, an individual




 2 See, e.g., R.I.G.L. § 6-13-21 (“Consumer” means an individual who enters into a
 transaction primarily for personal, family, or household purposes.); R.I.G.L. § 23-90-
 3 (“Consumer” means an individual who is also a resident of this state.); R.I.G.L. §
 6A-1-201 (“Consumer” means an individual who enters into a transaction primarily
 for personal, family, or household purposes.); R.I.G.L. § 6-51-2(d) (“Consumer” means
 any natural person.).
                                            5
Case 1:20-cv-00095-MSM-PAS Document 36 Filed 01/27/21 Page 6 of 9 PageID #: 170




 person who purchased the Property, was a consumer. The consumer exception to the

 economic loss doctrine would therefore apply to Mr. Gartner’s claims of negligence.

 See Franklin Grove Corp. v. Drexel, 936 A.2d 1272, 1276 (R.I. 2007). Because Mr.

 Gartner assigned all claims to the plaintiff, the plaintiff has set forth a plausible

 claim of negligence against the defendants.

       2. The Plaintiff’s Breach of Express Warranty Claim Against Richie’s

       Richie’s argues that the plaintiff’s breach of express warranty claim fails

 because there is no privity of contract between the parties. However, the plaintiff

 sets forth a facially plausible case that, as assignee of Mr. Gartner’s claims, it may be

 an intended third-party beneficiary of this warranty and therefore able to bring this

 contractual claim.

       The plaintiff has produced an estimate from Richie’s, addressed to the general

 contractor   JPS,    which   provides   that   “ALL    WORKMANSHIP          IS   FULLY

 GUARANTEED FOR ONE YEAR.” (ECF No. 27-2.) The Rhode Island Supreme

 Court has held that “where a subcontractor provides more than mere materials, the

 [property] owner’s status will change from incidental to intended beneficiary of the

 subcontract, if ‘the circumstances indicate that [the subcontractor] intends to give

 [the property owner] the benefit of the promised performance.’” Hexagon Holdings,

 Inc. v. Carlisle Syntec Inc., 199 A.3d 1034, 1040 (R.I. 2019) (quoting Restatement

 (Second) Contracts § 302(1)(b)).        Because the subcontract here included the

 installation of insulation at the Property, a plausible case exists that the plaintiff

 property owner was an intended third-party beneficiary.



                                            6
Case 1:20-cv-00095-MSM-PAS Document 36 Filed 01/27/21 Page 7 of 9 PageID #: 171




       Richie’s also argues that the plaintiff’s Complaint does not properly set forth a

 claim for breach of express warranty because it does not allege reliance on the

 warranty, as required by the Rhode Island enactment of the Uniform Commercial

 Code (“UCC”), R.I.G.L. § 6A-2-313(a). It is unclear on this limited record, however,

 whether the UCC, which applies to the sale of goods, should apply here. Richie’s did

 provide the insulation, which likely can be characterized as a good, but it also

 performed the service of installation. Generally, the UCC does not apply to such

 mixed contracts if the “predominant factor” of the contract is the rendition of services

 as opposed to the sale of goods. See Cambridge Plating Co., Inc. v. Napco, Inc., 991

 F.2d 21, 24 (1st Cir. 1993).    The language of the warranty—which covered “all

 workmanship”—may well mean this contract is to be considered a mixed contract

 primarily consisting of the rendering of service and thereby not covered by the UCC.

 But, because the record at this early stage is unclear, an equally plausible argument

 could be made that the predominant factor is the sale of the insulation.

       In all, the plaintiff has, at this pleadings stage, identified the warranty and

 pled sufficient facts that, as Mr. Gartner’s assignee, it may be an intended third-party

 beneficiary of that warranty.

    B. Icynene’s Motion to Dismiss

       Icynene moves to dismiss JPS’s Third-Party Complaint under Rules 14(a) and

 Rule 12(b)(6). The issue is whether JPS sates a plausible claim for contribution

 against Icynene upon which relief can be granted and, if so, whether that claim is

 properly brought under Rule 14(a).



                                            7
Case 1:20-cv-00095-MSM-PAS Document 36 Filed 01/27/21 Page 8 of 9 PageID #: 172




       Pursuant to Rule 14(a), a defending party, such as JPS here, may bring a third-

 party complaint against a “nonparty who is or may be liable to it for all or part of the

 claim against it.” It is not enough to implead a third-party plaintiff simply because

 that party may be liable to the original plaintiff—there must be “a liability nexus

 between the third party plaintiff and the proposed third party defendant.” Marcus v.

 Marcoux, 41 F.R.D. 332, 334 (D.R.I. 1967). That is, Icynene can be impleaded if it

 may be “secondarily liable” to JPS “for all or part of the plaintiff’s recovery.” Id. In

 this case, a liability nexus would exist if JPS could claim contribution from Icynene

 for the damages JPS allegedly caused the plaintiff.

       Icynene argues that as the insulation manufacturer, it had no involvement in

 the work performed solely by JPS (as opposed to work by Richie’s) because none of

 that work involved insulation. According to the plaintiff’s Complaint, JPS’s allegedly

 negligent work consisted of incorrectly installing exterior doors; improperly

 fireproofing of a fireplace; failing to properly block a load bearing wall; and

 improperly installing a roof vent.      Thus, Icynene argues that JPS’s claim for

 contribution must fail because Icynene could have no liability to JPS for any of the

 plaintiff’s recovery for these alleged issues. It would then follow that impleader under

 Rule 14(a) is improper.

       While that may well be true with respect to the work done solely by JPS, the

 pleadings include sufficient facts that make plausible that Icynene is a joint

 tortfeasor with Richie’s, who installed Icynene’s product. The Rhode Island Uniform

 Contribution Among Joint Tortfeasors Act (“UCAJTA”), R.I.G.L. § 10-6-2, provides



                                            8
Case 1:20-cv-00095-MSM-PAS Document 36 Filed 01/27/21 Page 9 of 9 PageID #: 173




 that for purposes of contribution, “‘joint tortfeasors’ means two (2) or more persons

 jointly or severally liable in tort for the same injury to person or property….” The

 facts the plaintiff has alleged here indicate that either substandard insulation,

 Richie’s improper installation, or some combination thereof caused the plaintiff’s

 damages.

       Icynene’s possible status as a joint tortfeasor with Richie’s for the insulation

 issues could be imputed to JPS because Richie’s was JPS’s subcontractor.           The

 UCAJTA provides that, for purposes of contribution, “a principal and agent shall be

 considered a single tortfeasor.” R.I.G.L. § 10-6-2. The facts alleged therefore indicate

 that JPS and Richie’s are a single tortfeasor. Icynene could then be a joint tortfeasor

 with that single-tortfeasor unit, rather than simply with Richie’s, and a right of

 contribution against Icynene would follow.

       Accordingly, JPS has set forth a plausible claim of contribution against Icynene

 and impleader against that party under Rule 14(a) is appropriate.

                                   IV. CONCLUSION

       For the foregoing reasons, the Motions to Dismiss of Richie’s (ECF No. 13), JPS

 (ECF No. 22), and Icynene (ECF No. 30) are DENIED.



 IT IS SO ORDERED.


 _________________________________
 Mary S. McElroy
 United States District Judge
 January 27, 2021



                                            9
